UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 29, 2014 BBCN Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 000-50245 95-4170121 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 3731 Wilshire Boulevard, Suite 1000, Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 639-1700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 8.01 Other Events As reported in the proxy statement filed on May 29, 2014 by BBCN Bancorp, Inc. (the “Company”) with respect to its annual meeting of stockholders to be held June 26, 2014, Steven D. Broidy and Jesun Paik, each of whom is currently a member of the Board of Directors of the Company, will not be nominated for reelection to the Board because they have each reached the Company’s mandatory retirement age for directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BBCN Bancorp, Inc. Date: May 30, 2014 /s/ Kevin S. Kim Kevin S. Kim Chairman and Chief Executive Officer
